             Case 2:17-cr-01311-DGC Document 73 Filed 08/01/19 Page 1 of 2



     Barbara L. Hull, #011890
1    Attorney at Law
     2601 North 16th Street
2    Phoenix, Arizona 85006
     (602)412-5800
3    BarbaraHullLaw@gmail.com
     Attorney for Anthony Espinosa Gonzales
4

5

6                      IN THE UNITED STATES DISTRICT COURT
7                                 DISTRICT OF ARIZONA
8
                                                 )     Case No. 2:17-cr-01311-PHX-DGC
9    United States of America,                   )
                                                 )     DEFENDANT’S MOTION TO
10                Plaintiff,                     )     MODIFY CONDITIONS OF
                                                 )     RELEASE
11         vs.                                   )
                                                 )
12   Anthony Espinosa Gonzales,                  )
                                                 )
13                Defendant.                     )
14

15         Defendant Anthony Espinoza Gonzales, by and through counsel, hereby
16   moves that this Court modify his conditions of release from home detention to
17   curfew at Pretrial Service's discretion.
18         AUSA Gayle Helart has no objection to this request.
19         U.S. Pretrial Services Officer Gilbert Lara has no objection, as Mr. Gonzales
20   has been compliant with his conditions of release.

21
           Respectfully submitted this 1st day of August, 2019.
22

23                                              _s/ Barbara L. Hull______________
24                                              Barbara L. Hull
                                                Attorney for Mr. Gonzales
25




                                                 -1-
             Case 2:17-cr-01311-DGC Document 73 Filed 08/01/19 Page 2 of 2




1
                                      CERTIFICATION
2
            I hereby certify that on this date I electronically filed the attached document
3
     with the Clerk’s Office using the ECF System for filing and distribution to ECF
4    participants.

5        Courtesy copy provided this date to The Honorable David G. Campbell at
6
     Campbell_chambers@azd.uscourts.gov.

7          Copy also provided to Mr. Gonzales, Defendant.
8
           Copy also provided to AUSA Gayle Helart.
9

10

11   _s/ Barbara L. Hull________
     Barbara L. Hull
12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                              -2-
